          Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROCKETFUEL BLOCKCHAIN COMPANY
 and ROCKETFUEL BLOCKCHAIN, INC.,
                                                                     21 Civ. 1764 (VEC)
                                             Plaintiffs,
                                                           SECOND AMENDED COMPLAINT
                       -against-
                                                                 PLAINTIFFS DEMAND
                                                                   TRIAL BY JURY
 ELLENOFF GROSSMAN & SCHOLE LLP,

                                            Defendant.




               Plaintiffs RocketFuel Blockchain Company and RocketFuel Blockchain, Inc., for

their Second Amended Complaint against defendant Ellenoff Grossman & Schole LLP, by their

attorneys Scarola Zubatov Schaffzin PLLC, allege:


                                            The Parties

               1.        Plaintiff RocketFuel Blockchain Company is a corporation organized

and existing under the laws of the State of Nevada with its principal place of business in the State

of Nevada.

               2.        Plaintiff RocketFuel Blockchain, Inc., is a corporation organized and

existing under the laws of the State of Nevada with its principal place of business in the State of

Nevada.

               3.        Defendant Ellenoff Grossman & Schole LLP is a law firm limited

liability partnership organized and existing under the laws of the State of New York with its

principal place of business in the State of New York, and with all of its members being natural
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 2 of 32




persons who are citizens and residents of states other than the State of Nevada.


                                      Jurisdiction and Venue

                4.     This Court has personal jurisdiction over the defendant as it is a citizen of

the State of New York. Jurisdiction in this court is proper under 28 U.S.C. §1332(a) because the

plaintiffs are citizens of the State of Nevada and defendant is a citizen of the State of New York

(with no member of defendant being a citizen of the State of Nevada), and the amount in

controversy in this case (the amount the plaintiffs seek to recover) exceeds $75,000 exclusive of

interest and costs.

                5.       Venue in this Court is proper under 28 U.S.C. §1391(b)(l) & (2)

because the defendant resides in the State of New York and a substantial part of the events and

omissions giving rise to this case occurred in the State of New York.


                       Facts Pertinent to More than One Claim for Relief

               6.      This case arises from legal malpractice, gross negligence and wanton and

reckless conduct, breach of fiduciary duty and breach of contract by defendant by Ellenoff

Grossman & Schole LLP (“EGS”) in connection with defendant’s representation of RocketFuel

Blockchain Company (“RocketFuel”) relating to a venture that included a reverse acquisition

transaction that was to take place in which RocketFuel would be acquired by B4MC Gold Mines,

Inc. (“B4MC”) in exchange for shares of B4MC common stock representing a controlling

interest (and the work done for the benefit of B4MC to which EGS is also liable under what is

sometimes called the “privity” or “approaching-privity” standard). (In September 2018, after the

acquisition had closed, B4MC changed its name to RocketFuel Blockchain, Inc. (“RBI”).)




                                                 2
           Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 3 of 32




         A. The Origin of the Venture and Transactions in Late 2017 and 2018 ― An Overview

                  7.       Commencing in late 2017, discussions were conducted among a number

of persons toward the possibility of developing and bringing to market a highly efficient,

automated and secure check-out system for e-commerce merchants based upon blockchain

technology through a company the stock of which would be publicly traded (to be accomplished

by way of what is sometimes called a “reverse acquisition transaction”). One of these persons

was Gert Funk, who had career experience in other forms of payment systems for e-commerce

businesses. These discussions also involved Joseph Page, who claimed to the others involved to

have developed technology to support the business, which was subject to five patent applications

then pending before the United States Patent and Trademark Office (the “PTO”). The venture as

discussed and undertaken also included Henrik Rouf (and entities in which he was involved) and

later, Carsten Jensen (and entities in which he was involved) and attorney Bennett J. Yankowitz.

                  8.       The venture contemplated operating in connection with a publicly traded

company through a reverse acquisition transaction with what is sometimes known as a publicly

traded “shell company” into which another, operating, company would be subsumed in a

transaction in which shares of the operating company would be exchanged for shares of the

public company. Mr. Rouf, together with Mr. Yankowitz, had the ability to bring B4MC into the

venture and contemplated transaction as the publicly traded entity. As Mr. Page has stated it,

Mr. Page would participate in the venture by bringing his patent applications to the transactions;

others involved would be bringing other skills, assets or capacities.1


1
  As plaintiffs allege and explain separately herein, they are involved in litigation with Mr. Page over issues related
to those presented here. Plaintiffs make clear that to the extent they refer to Mr. Page or any allegations or
statements that he might have made, plaintiffs do not rely upon those statements as necessary to their claims herein
(except to the extent of his false statements as alleged herein), independently verify or endorse anything Mr. Page
says or has said and disagree with and contest many allegations he has made in other contexts. Plaintiffs offer those
statements for what context they add to their other allegations which, plaintiffs maintain, are in themselves sufficient
to state valid claims for relief in this case.

                                                           3
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 4 of 32




                9.      The others involved in the venture later learned, as alleged more fully

herein, that Mr. Page did not in fact have the five patent applications he claimed to have ― they

had been abandoned before the PTO long before ― and he therefore brought nothing of value to

the transaction and was not essential to it. He never was.

                10.     As is alleged herein, EGS had the role of doing due diligence as counsel in

the transactions to discover facts precisely of that sort ― that the Page patent applications were

not in fact valid or viable.

                11.     In substance, Mr. Page had no valid patent applications to bring to the

transaction.

                12.     As is also alleged herein, EGS either failed, as a matter of negligence, in

discovering that the Page patent applications were not in fact valid or viable or, as Mr. Page has

alleged elsewhere, actually knew that the patent applications were not valid or viable, and

thereby acted grossly negligently and in a wanton and reckless manner in carrying out its work

for and duties to plaintiffs, and breached other duties, including fiduciary duties, to the plaintiffs,

by not telling them.


        B. The EGS Retention and Retainer Agreement

                13.     RocketFuel entered into an Engagement Agreement with EGS in March

2018 pertaining to the contemplated transactions. (A copy of the Engagement Agreement is

Exhibit A.)

                14.     EGS provided legal services to RocketFuel (and also for the benefit of

B4MC as alleged more fully below) commencing in early March 2018, including as alleged

herein and including as affirmatively stated by EGS.

                15.     The EGS retainer agreement specifically stated that under the EGS


                                                   4
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 5 of 32




engagement EGS would “supervise and manage all necessary due diligence.” Those legal

services with respect to performance of “necessary due diligence” of necessity included due

diligence as to the Page patent applications to ensure that they were in proper order and that such

patent applications were part of the assets of the venture because, as alleged more fully below,

EGS itself understood that those were the only assets of the venture (apart from its concept and

what the other people involved would bring to it) as to which there could be due diligence.

                16.     As is also alleged more fully below, EGS in fact did undertake such due

diligence to ensure that the patent applications were in proper order, but simply failed in doing so

(or else learned the truth, but did not perform its duty to inform its clients of that truth).


        C. Summary Description of the Central Claims and Allegations

                17.     The contemplated transaction to establish the venture as part of a publicly

traded company closed on June 27, 2018.

                18.     Subsequent to that closing, EGS continued to represent RocketFuel (which

became a 100% subsidiary of B4MC) and also B4MC (now known as RBI). The Engagement

Agreement with EGS (Exhibit A) also provided that EGS would represent B4MC in “ongoing

corporate and securities matters for the Company following the merger.”

                19.     As alleged above, EGS’s services prior to the reverse acquisition in June

2018 included in fact conducting due diligence, as alleged more fully below, into the Page patent

application’s status and viability, as well as preparation of the contribution agreement related to

the transaction and related closing documents for the reverse acquisition transaction, preparation

of the “Super 8-K” disclosure filed with the Securities and Exchange Commission in connection

with the reverse acquisition transaction, and also included, including after the closing,

preparation of associated SEC filings such as preparation of B4MC’s/RBI’s quarterly and annual


                                                   5
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 6 of 32




reports to the SEC (Forms 10-K and 10-Q).

                20.    As alleged above, RocketFuel’s only assets at the time of the transaction

were, to the extent there were any in fact, the five patent applications assigned by Mr. Page who

became one of its shareholders in contemplation of and in connection with the reverse

acquisition transaction as the consideration from him as part of the transaction.

                21.    In consideration of the assignments, Page initially received 300 shares of

RocketFuel common stock, which he subsequently exchanged for 5,100,394 shares of B4MC

(now known as RBI) common stock at the closing of the reverse acquisition transaction.

                22.    Based upon the value of and the transactions in the publicly traded shares

of RBI, Page received value in excess of $45,000,000 at the time of the closing of the reverse

acquisition transaction. The RBI shares he received were valued at $9.00 per share as the closing

market price of those shares quoted at that time on the OTC Pink sheets (and no less than,

$11,000,000 based upon pricing at the time of the filing of this action).

                23.    In May 2019 Joseph Page resigned as an officer and Director of RBI.

                24.    Subsequently, commencing at around that time, RocketFuel and RBI,

through patent counsel, discovered that three of those patent applications assigned by Page had

been previously abandoned and were otherwise not as expected prior to Page’s assignment to

RocketFuel, and prior to the reverse acquisition transaction, and that all five had substantial

deficiencies.

                25.    Page’s filings with the PTO had been on a private and confidential basis,

and there had been no way for RocketFuel (or B4MC or any other person or party) to learn of

these deficiencies from a public record without assistance of EGS or other similar assistance of

the type EGS was providing.



                                                 6
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 7 of 32




                26.    The result of these deficiencies was that the assignments were of little or

no value and might not be salvageable at all despite best efforts that RocketFuel might make. In

fact, in October 2014 Page had petitioned the PTO to withdraw its holding that one of the patents

was abandoned, which petition the PTO denied in 2015, three years prior to the subject

transactions.

                27.    A substantial part of EGS’s engagement, and its actual work in fact, per its

retainer agreement and prior to the consummation of the reverse acquisition transaction, was to

conduct due diligence with regard to the existence, proper form and good order, and assignment

of the five patent applications, including confirmation that there were no such deficiencies as

were later discovered (including such that were not readily apparent from the public record).

                28.    As alleged more fully below, plaintiffs learned in the middle of 2019 that

the Page patent applications had been abandoned long before the venture at issue commenced in

late 2017.

                29.    As alleged above, EGS either failed, as a matter of negligence, to discover

that the Page patent applications were not in fact valid or viable or, as Mr. Page has alleged

elsewhere, actually knew that the patent applications were not valid or viable, and acted grossly

negligently, recklessly and wantonly, and breached other duties, including fiduciary duties, to the

plaintiffs by not telling them the truth EGS had learned.

                30.    RocketFuel and RBI have sued Page relating to these transactions and that

lawsuit is pending in United States District Court in Las Vegas, Nevada.


       D. The Details of the Joseph Page Fraud (the Abandonment of His Patent Applications)
       that EGS’s Due Diligence Did Not Discover or that EGS Did Not Disclose to Plaintiffs if
       EGS Did Discover It.

                31.    As alleged above, Joseph Page told the other parties involved with


                                                 7
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 8 of 32




RocketFuel and B4MC/RBI that Mr. Page had five pending patent applications in the process of

being examined by the PTO that covered the blockchain payment technology the venture

intended to and would develop and which would be his contribution to the venture to develop a

blockchain based e-commerce payment technology platform.

               32.     As alleged above, Mr. Page lied about this to the others involved in the

venture through the time of the reverse acquisition transaction and for a long time after it closed

in June 2018 and no one among the others involved learned the truth ― from Mr. Page, EGS or

anyone else ― until approximately a year later in 2019. EGS knew at all times before the

transaction and until the truth emerged in 2019 that no one among the others involved was

aware that the Page patent applications had been abandoned well before 2018.

               33.     In fact, while Mr. Page had filed five such patent applications, through a

company he owned (Blockchain, Inc.), in earlier years, each of those five patent applications

had been abandoned (and suffered other, additional defects, as well) well before Mr. Page first

discussed the venture in 2017 with those who would participate in it through RocketFuel and

B4MC/RBI such that Mr. Page in fact had no pending applications for technology relevant to

the venture.

               34.     Mr. Page did not disclose the fact that his five patent applications had

been abandoned and were otherwise defective to any of those involved in the venture until a

long time after the reverse acquisition transaction closed in June 2018, including not to any of

Gert Funk, Henrik Rouf, Carsten Jensen or Bennett Yankowitz, anyone associated with them or

the entities with which they were affiliated and which were involved in the transactions or to

any other person or entity involved in the venture and transactions.

               35.     Mr. Page acted alone and in secret in this regard (except to the extent



                                                 8
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 9 of 32




EGS may have learned the truth, but not disclosed it).

               36.     In fact, Mr. Page persisted in the deception actively for more than a year

after the reverse acquisition transaction closed. For example, within a matter of days after the

reverse acquisition transaction closed, upon which closing Mr. Page became a Director of

B4MC, B4MC filed (as prepared by EGS) its so-called Super 8-K with the Securities and

Exchange Commission through which the following disclosure was made:

                       “Our technology is covered by five applications for U.S. patents. Each
               application was submitted by our Chief Technical Officer (‘CTO’) and director,
               Joe Page, who assigned then to RocketFuel in exchange for his RocketFuel
               shares.”

               37.     Despite the significance of this disclosure, or Mr. Page’s knowledge that

it was false, Mr. Page, even though then a B4MC Director, took no steps to correct it or advise

any of the others involved in the venture of the truth.

               38.     In the summer of 2018, after the reverse acquisition transaction closed,

Mr. Page participated in the promotion of the business through a brochure describing the

business in which ― immediately following a page where his personal short biography and

photo appeared as one of three members of the “Core Team” ― Mr. Page’s five abandoned

patent applications were described as if they had not in fact been abandoned.

               39.     The document stated:

                       “Several patent applications have already been filed and more in the
               pipeline ensuring concepts and technologies behind the RocketFuel including the
               checkout solutions and supporting administrative systems.”

               40.     The document then listed as those patent applications the five ostensible

Page patent applications, including separately for each of the five (i) the patent application

number, (ii) the date of filing and (iii) the title. This document which Mr. Page among others

used with the world-at-large represented the abandoned applications as being active and viable


                                                  9
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 10 of 32




when they were not.

                  41.      Mr. Page not only did nothing to correct this, but participated in that

document’s use.

                  42.      In October 16, 2018, in e-mail correspondence with others working

toward the venture’s end, Mr. Page responded to an inquiry about possibly adding additional

patents that might be available to the ostensibly existing portfolio, giving no indication that he

had conveyed only abandoned patent applications and stating: “We ultimately have very good

value in the portfolio we already have.” Again, Mr. Page did not disclose that his applications

had been abandoned but represented them still in October 2018 as active and viable.

                  43.      In or about May 2019, Mr. Page made demands to RBI that were

rejected, resigned as a Director and was asked to resign his positions as an officer in both

RocketFuel and RBI. In the discussions as to Mr. Page’s separation from the business that

followed, on or about June 3, 2019, during a conversation with Mr. Yankowitz, Mr. Page

admitted ― and disclosed to someone (anyone) associated with RocketFuel, RBI of their

owners ― for the first time that the patent applications had been abandoned.

                  44.      Even then, he did not state the dates on which the applications had been

abandoned. Mr. Yankowitz then wrote to Mr. Page on June 3, 2019, requesting that Mr. Page

provide the exact date each patent application had been abandoned, the files for each patent

application, the Image File Wrappers (IFW)2 and all of Mr. Page’s communications with the

PTO.

                  45.      Still, even then in June 2019, Mr. Page refused to cooperate by simply


2
 According to the uspto.gov, the IFW system “uses technology to replace the paper processing of patent
applications in the Office. Paper components of these application files (including the specification, oath or
declaration, drawings, information disclosure statements, amendments, Office actions, and file jacket notations)
have been scanned to create electronic image files.”

                                                         10
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 11 of 32




providing the requested information and files.

                   46.   RBI then retained patent attorney Mark Kendrick (“Kendrick”) as patent

counsel to replace Mr. Page who had served the functions of patent counsel as a registered

patent agent.

                   47.   Mr. Kendrick became patent attorney of record of the Patent

Applications in the PTO, replacing Mr. Page as patent agent.

                   48.   Mr. Kendrick reviewed and investigated the abandoned patent

applications and uncovered the following information:

                   a.    Three of the five Patent Applications had been abandoned because of Mr.

Page’s failure to respond to a PTO action long before Mr. Page joined the venture in late

2017/early 2018:

                 i.      One abandoned 8/7/2014 because Mr. Page failed to pay an extra filing

fee for additional claims.

                ii.      One abandoned 5/11/2017 because Mr. Page failed to respond to a

restriction requirement.

            iii.         One abandoned 9/8/2016 because Mr. Page failed to pay the filing fee

and describe the drawings properly in the specification.

                   b.    The assignments by Mr Page for the other two patent applications turned

out to have other issues and as a result, Mr. Kendrick was unable to use a power of attorney to

review them. Mr. Kendrick eventually learned that those two patent applications had also been

abandoned by Mr. Page long before being assigned to RocketFuel.

                   c.    Mr. Kendrick also learned that in or around October 2014, Mr. Page had

attempted unsuccessfully to revive one of the patent applications by filing a petition with the



                                                 11
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 12 of 32




PTO, but that on June 30, 2015, the PTO dismissed his petition. Because the petition had been

dismissed, it would be extremely difficult to revive that patent application.

                d.      Mr. Kendrick also determined that because RocketFuel did not own any

of the patent applications at the time they were abandoned and because of the extended length

of time that had passed since abandonment, it was unlikely that they could revive the patent

applications from abandoned status. Mr. Kendrick determined that the only way RocketFuel

could protect itself would be to file new patent applications covering the same underlying

inventions. However, the new filings would not relate back to the fiing dates of the original

applicatiions, putting RocketFuel at risk;

                e.      Because Mr. Page’s practice was to file all of his patent applications with

a non-publication request, these patent applications are not published and are not searchable on

the U.S. Patent and Trademark Office website; thus, there had been no way for those associated

with RocketFuel and RBI to know whether there have been intervening filings by Mr. Page

assigned to others;

                f.      Relatedly, because of the manner in which Mr. Page made these filings,

and because Mr. Page had until that time been the registered patent agent for his abandoned

applications, there was no way for those associated with RocketFuel and RBI to know that they

had been abandoned except through the due diligence of patent counsel working with Mr. Page

as defendant EGS was to have done; and

                g.      Above all, Mr. Kendrick ascertained that Mr. Page had not conveyed the

patent applications he said he had pending before the PTO ― all referenced in the EGS

securities filings and other documents ― and essentially conveyed ownership of nothing of

value at all to the venture.



                                                 12
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 13 of 32




                   49.   At no time before this information was learned in 2019 did Mr. Page

disclose it to any of Gert Funk, Henrik Rouf, Carsten Jensen or Bennett Yankowitz, anyone

associated with them or the entities with which they were affiliated which were involved in the

transactions or to any other person or entity involved in the venture and transactions.

                   50.   As alleged above, Mr. Page at all relevant times ― from before the

venture began in late 2017 and until 2109 ― acted alone and in secret in regard to hiding the

true status of his five patent applications as being abandoned before the venture began in late

2017 (except to the extent EGS may have learned the truth, but did not disclose it).

                   51.   The conduct of Mr. Page in relation to these matters was entirely adverse

to the interests of all of the other parties to the venture and to the interests of any investor in

RocketFuel and/or B4MC or RBI.

                   52.   The conduct of Mr. Page in relation to these matters was entirely adverse

to the interests of RocketFuel.

                   53.   The conduct of Mr. Page in relation to these matters was entirely adverse

to the interests of B4MC/RBI.

                   54.   Mr. Page himself has stated in pleadings in the Nevada litigation that in

connection with his dealings with EGS in relation to the due diligence as to his patent

applications, he “was necessarily on the opposing side of the transaction in question” from the

plaintiffs here.

                   55.   In the conduct of Mr. Page in relation to these matters, he had totally

abandoned the interests of RocketFuel and B4MC and of the others involved in the venture and

was acting entirely for his own purposes.

                   56.   Mr. Page’s fraud and concealment as to the true status of his five patent



                                                   13
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 14 of 32




applications as having been abandoned did not benefit any of those persons and entities, and to

the contrary, (i) exposed each of the other parties to the venture, the investors in RocketFuel

and B4MC (later RBI) and RocketFuel and B4MC (later RBI) themselves to damages and

losses related to the fact that they had been misled to believe that Mr. Page had contributed

actual, viable patent applications to the venture which were then disclosed and discussed as

alleged above, (ii) exposed them to additional costs and (iii) damaged those parties to the extent

Mr. Page acquired an interest in the companies on false pretenses and in exchange for what

turned out not to have value.

               57.     No part of Mr. Page’s fraud benefited the other parties to the venture, the

investors in RocketFuel and B4MC (later RBI) or RocketFuel and B4MC (later RBI)

themselves.

               58.     Had the other officers and Directors of RocketFuel and B4MC known of

Mr. Page’s fraud, they could and would have stopped him from proceeding with it, and stopped

him from acquiring shares in RocketFuel and shares in B4MC.

               59.     Additionally, had the other officers and Directors of RocketFuel and

B4MC known of Mr. Page’s fraud before the reverse acquisition transaction, they could and

would have taken steps immediately at the time to ensure that Mr. Page could not continue to

participate as an owner of RocketFuel or in the venture the parties had conceived.

               60.     Additionally, had the other officers and Directors of RocketFuel and

B4MC known of Mr. Page’s fraud before the reverse acquisition transaction, they would have

taken steps immediately at the time to ensure that Mr. Page could not use his shares of

RocketFuel to exchange them for shares in B4MC.

               61.     By reason of EGS’s failure to discover the fact that the Page patent



                                                 14
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 15 of 32




applications had been abandoned, Mr. Page walked away with the ownership interest he did, at

the expense of all others involved, as the direct and proximate cause of EGS’s failure.


       E. EGS’s Due Diligence Duty and Its Own Failure or Fraud

               62.     EGS commenced the due diligence effort with regard to the Page patents

essentially immediately after being engaged. EGS knew at all times before the reverse merger

transaction and until the truth emerged in 2019 that no one among the others involved was aware

that the Page patent applications had been abandoned well before 2018.

               63.     For example, on March 26, 2018, Henrik Rouf provided copies to EGS of

purported assignments of the patent applications to RocketFuel.

               64.     It became apparent that the assignments were defective.

               65.     EGS took steps toward addressing this as a part of its due diligence work

with regard to the patent applications.

               66.     This was remedied in part, but not in full, under EGS’s supervision.

               67.     EGS and Page were put in direct contact with each other. At that point, at

least five EGS attorneys — senior partner Barry Grossman, patent attorney John Stellabotte,

Sarah E Williams, Jessica Yuan and Linda Kalayjian ― were involved in the work, with the

latter four being part of the dialogue about the Page patent applications.

               68.     Mr. Rouf continued in communication with Mr. Stellabotte about the

patent applications in the months that followed.

               69.     According to allegations made by Mr. Page elsewhere, in the Nevada

litigation, he was in fact subjected to a “detailed examination” by EGS about the “patent

portfolio” at the instruction of B4MC (through Mr. Yankowitz, who was at the time the sole

Director and President of B4MC):


                                                   15
          Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 16 of 32




                  “Mr. YANKOWITZ instructed ELLENOFF to perform due diligence analysis for
                  the benefit of PLAINTIFFS. In response to YANKOWITZ's instructions,
                  ELLENOFF conducted detailed examination of PAGE and particularly the patent
                  portfolio for the benefit of PLAINTIFFS. ELLENOFF reported to PLAINTIFFS
                  and YANKOWITZ on their findings and PLAINTIFFS paid ELLENOFF for this
                  work.”3

                  70.      Mr. Page has stated similarly that Mr. Yankowitz “himself explicitly

instructed [Mr. Page] to cooperate with IP specialist attorney Steven Keefe of EGS — Plaintiffs’

counsel in the due diligence investigation.”

                  71.      In the same filing, Mr. Page stated in a Declaration that an EGS attorney

“represented” to him “that he was performing a [sic] intellectual property review on behalf of”

both of B4MC and RocketFuel, and that the inquiries made were “rigorous examination,”

“including both telephonic personal interviews and extensive written questionnaire type surveys

… .” Mr. Page did in fact provide copies of examples of such written inquiries from EGS.

                  72.      EGS did in fact have the duty to perform the necessary due diligence as to

the Page patent portfolio for the benefit of RocketFuel and, as alleged more fully below, also for

the benefit of B4MC.

                  73.      Mr. Page has filed a pleading in the Nevada case (a copy of Page’s brief

dated February 8, 2021, supporting that motion is Exhibit B) in which he states in substance that

he had disclosed the deficiencies in the patent applications to EGS, including during EGS’s due

diligence work.

                  74.      For example, at p. 10, Page states:

                   “ELLENOFF IP specialist attorney Steven Keefe reviewed directly with PAGE
                   in telephonic interview, among other things, the specific question of
                   abandonment of the applications and the viability of reviving the applications to
                   normal examination process. PAGE fully submitted to Attorney Keefe's
                   examination without reservation whatever and fully disclosed all issues relating

3
 For the avoidance of doubt, plaintiffs allege specifically that they did not receive such report from EGS that the
patent applications in question had been abandoned.

                                                          16
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 17 of 32




                to the patent applications. At that time, PAGE transmitted to RocketFuel and
                their attorney Keefe the entire patent record (IFW) of all transactions in the
                USPTO for all five applications.”

(Emphasis in original.)

               75.     On p. 19, Page alleges:

                      “Further for precision, ELLENOFF specifically assigned their intellectual
                property specialist attorney Stephen L. Keefe to carefully review the matter on
                behalf of [RocketFuel and B4MC] and directly interview PAGE with specific
                regard to patent application abandonment, revival, and assignment.

                       “As part of Keefe's investigation, PAGE transmitted directly to him, the
                full Image File Wrappers for all five patent applications. Attorney Keefe did
                diligently perform this review, and the review included follow-up conversations
                with PAGE.

                       “These conversations were specific and detailed, and they were primarily
                directed to the topics of abandonment of the applications and the intention of the
                Company to revive them as provided by the normal examination rules of the
                Patent Office. These conversations between PAGE and Plaintiffs' attorney
                Keefe additionally included specific discussion about the viability of
                assignments done for abandoned applications.”

 (Emphases in original.)

               76.     In his related Declaration also filed on February 8, 2021 (a copy is part of

Exhibit B), at pp. 24-25, Page states:

                  “5) I, Joseph Page, as owner of certain intellectual property, conveyed by
                assignment five patent applications to RocketFuel Blockchain Company in
                anticipation of the transaction.

                  “6) In cooperation with Ellenoff Grossman & Shole specialist intellectual
                property attorney Stephen L. Keefe, I submitted to his review and examination
                and provided to him all things asked of me.

                   “7) Interviews with Attorney Keefe included detailed personal telephonic
                interviews, and additionally written matter related to prosecution of said patent
                applications.

                   “8) Specifically, I downloaded from the USPTO a current copy just prior to
                transmission of same to Mr. Keefe. I transmitted by electronic mail a full,
                complete and unedited copy of the Image File Wrapper document from the

                                                 17
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 18 of 32




                 United States Patent and Trademark Office for each patent application subject of
                 the agreement.

                    “9) Further, I was examined via telephonic interview by Attorney Keefe with
                 specific regard to patent application abandonment, viability of the applications
                 through ‘revival’, and further assignment of applications is [sic] such condition.”

               77.     Page has made similar statements in other correspondence and pleadings.

               78.     The crux of Page’s defense in that case is that he had revealed his

fraudulent assignment of the abandoned patent applications ― the basis for his receipt from

RocketFuel of ownership in it and his later trade of his ownership in RocketFuel for an

ownership interest in B4MC/RBI as part of the venture that the principals discussed commencing

in late 2017 and consummated as the first step in the formation of the business with the reverse

acquisition transaction in June 2018 ― to EGS.

               79.     RocketFuel (and B4MC/RBI or any other person or party associated with

them) were not apprised of those facts by Page or by EGS.

               80.     RocketFuel (and B4MC/RBI) relied upon EGS to ascertain any facts of

that sort in its due diligence work.

               81.     If EGS knew ― whether from Page or its other due diligence work ― and

intentionally did not disclose these facts to RocketFuel (and B4MC/RBI or any other person or

party associated with them), it was complicit in fraudulent activity by Page to the direct

detriment and direct harm of RocketFuel (and also to B4MC/RBI) and others.

               82.     From Page’s allegations, if true, EGS knew about the deficiencies in the

patent applications prior to the closing of the reverse acquisition transaction in June 2018, and

yet made no attempt to disclose the deficiencies or Page’s admission, including of fraud, to

RocketFuel (and B4MC/RBI or any other person who would face harm from those deficiencies).

               83.     If EGS did not actually know about the deficiencies in the patent


                                                 18
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 19 of 32




applications, it was negligent, and had violated its duty of care in performing due diligence, and

not actually ascertaining the truth as to the condition of the patent applications and/or not taking

action upon that knowledge by disclosure to RocketFuel (and B4MC/RBI or any other person

who or which would face harm from those deficiencies as otherwise alleged herein) — all in a

manner inconsistent with the standard of care for attorneys performing similar work in similar

circumstances and in the same relevant jurisdiction and locations.

               84.     RocketFuel was damaged by EGS’s intentional failure to disclose, or else

by its negligent failure to discover or negligent failure to disclose, as alleged above.

               85.     For example, EGS made no attempt to advise RocketFuel of the true status

of the patent applications as abandoned and deficient so as to permit and enable RocketFuel to

void and/or avoid delivery of valuable shares in RocketFuel to Page.

               86.     EGS also did not disclose the true status of the patent applications as

abandoned and deficient in the contribution agreement for the reverse acquisition transaction,

even though EGS drafted the contribution agreement for the parties to consummate the reverse

acquisition transaction in June 2018, and the contribution agreement EGS drafted is replete with

provisions predicated upon the assumption that Mr. Page’s five patent applications had been

valid and viable (for example, §§ 4.12, 5.1 and 6.5), and the general premise that the patent

applications were not abandoned but in fact being advanced by Mr. Page, as registered patent

agent.

               87.     As of June 27, 2018, RocketFuel became a subsidiary of B4MC (now,

RBI), and EGS provided legal services to B4MC/RBI to draft B4MC/RBI’s SEC filings, as

contemplated by the Engagement Agreement.

               88.     The Super 8-K, prepared by EGS and filed on June 29, 2018, and the



                                                  19
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 20 of 32




subsequent 10-Ks and 10-Qs that were drafted by EGS, did not contain any disclosure of the

patent applications as abandoned and deficient.

               89.     To the contrary, the Super 8-K drafted by EGS for B4MC identified the

five abandoned patent applications as if they had not been abandoned:

                       “Our technology is covered by five applications for U.S. patents. Each
               application was submitted by our Chief Technical Officer (‘CTO’) and director,
               Joe Page, who assigned then to RocketFuel in exchange for his RocketFuel
               shares.”

               90.     EGS never informed RocketFuel (or B4MC (now, RBI) or any other

person who would face harm from those deficiencies) of any deficiencies in the patents.

               91.     As a direct and proximate and “but for” cause of EGS’s errors and

omissions alleged herein, RocketFuel suffered damage in innumerable ways, beginning with

value it conveyed to Page that it would not have had it been properly informed and in all of the

ways it has had to take extensive and costly remedial steps after learning of the true condition of

the patent applications; and B4MC/RBI has similarly suffered such damages as a “but/for” direct

and proximate cause of EGS’s errors and omissions alleged herein.

               92.     And above all, as a direct and proximate cause of EGS’s intentional and/or

negligent misconduct, Page has been able to walk away with value of his shares. Those shares

were priced at the time of the closing of the reverse acquisition transaction at $9.00 per share ―

the closing market price of those shares quoted at that time on the OTC Pink sheets ― with a

total value in excess of $45,000,000 at that time, and in an amount in excess of $11,000,000 as of

the filing of this case, all in exchange for conveyance of nothing and (certainly without

conveyance of what was understood by all involved to have been the subject of his conveyance

and the basis for his receiving value).

               93.     Plaintiffs cannot know whether EGS is liable for merely misfeasance in


                                                  20
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 21 of 32




not discovering the truth or malfeasance in knowing the truth and not, for whatever reason,

informing plaintiffs of it.

                94.     Notably, however, EGS attorney Mr. Stellabotte, with a copy to Mr. Rouf,

wrote to Mr. Page by email on April 2, 2018, pointing out that the patent application files are not

publicly available on the PTO website and requested the full file histories as part of EGS’s due

diligence effort. More than a year later, on August 21, 2019, Mr. Stellabotte, through his partner

Mr. Grossman, transmitted such files as he then claimed were obtained by EGS in its due

diligence, yet stating that the complete files needed had not been obtained from Mr. Page:

                         “The documents we received are attached. We never received complete
                files from Joe Page as we requested. Just these documents.”

                95.     The files transmitted in August 2019 by Mr. Stellabotte ― transmitted

then for the first time to anyone associated with plaintiffs (other than Mr. Page) ― were the full

IFWs, including the critical information as to the abandonment of the patents applications.

                96.     By reason of the foregoing, EGS is liable to plaintiffs for negligence and

legal malpractice, gross negligence and wanton and reckless conduct, breach of contract and

breach of fiduciary duty (including being liable to RBI for its damages for the following reasons

alleged).


        F. Facts as to the Liability of EGS to B4MC/RBI

                97.     RBI makes the following allegations as to the liability of EGS to RBI in

connections with the matters at issue.

                98.     EGS represented B4MC/RBI in connection with the matters at issue based

upon terms of the retainer agreement (Exhibit A), with an expectation it would also represent

B4MC/RBI after consummation of the reverse acquisition transaction and after B4MC/RBI

became an affiliate of RocketFuel.

                                                 21
          Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 22 of 32




                  99.      EGS has liability to RBI for negligence and legal malpractice and the

other claims alleged herein under what is sometimes called the “privity” or “approaching-

privity” standard, because (i) EGS was aware that its work, including its due diligence work as

alleged herein, was to be used by B4MC (and those associated with it) for the particular purpose

of evaluating transactions with Joseph Page relating to the patent applications at issue; (ii) EGS

knew that there would be and that there was in fact reliance by B4MC (and those associated with

it) on EGS’s work in that regard and its communications of its findings and of the results of that

work, with B4MC being a party known to be among those receiving such information and

relying upon it in evaluating the results of the due diligence work for which EGS had been

retained by RocketFuel as pertinent to evaluating the reverse acquisition transaction; and (iii)

EGS, through its conduct and communications with RocketFuel (and B4MC and those associated

with it) demonstrated its understanding and knowledge and connection to B4MC insofar as

B4MC would be a party relying upon such information (including through those associated with

it) and EGS’s work and conduct demonstrated its understanding of that reliance.

                  100.     Additionally, as alleged above, according to allegations made by Mr. Page

elsewhere, in the Nevada litigation, he was in fact subjected to a “detailed examination” by EGS

about the “patent portfolio” at the instruction of B4MC (through Mr. Yankowitz, who was at the

time the sole Director and President of B4MC):

                  “Mr. YANKOWITZ instructed ELLENOFF to perform due diligence analysis for
                  the benefit of PLAINTIFFS. In response to YANKOWITZ's instructions,
                  ELLENOFF conducted detailed examination of PAGE and particularly the patent
                  portfolio for the benefit of PLAINTIFFS. ELLENOFF reported to PLAINTIFFS
                  and YANKOWITZ on their findings and PLAINTIFFS paid ELLENOFF for this
                  work.”4



4
 For the avoidance of doubt, plaintiffs allege specifically that they did not receive such report from EGS that the
patent applications in question had been abandoned.

                                                          22
          Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 23 of 32




                101.       Mr. Page has stated similarly that Mr. Yankowitz “himself explicitly

instructed [Mr. Page] to cooperate with IP specialist attorney Steven Keefe of EGS — Plaintiffs’

counsel in the due diligence investigation.”

                102.       In the same filing, Mr. Page stated in a Declaration that an EGS attorney

“represented” to him “that he was performing a [sic] intellectual property review on behalf of”

both of B4MC and RocketFuel.

                103.       EGS did in fact have the duty to perform the necessary due diligence as to

the Page patent portfolio for the benefit of both B4MC and RocketFuel.


                                     FIRST CLAIM FOR RELIEF
                                   (Negligence and Legal Malpractice)

                104.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                105.       EGS’s conduct as alleged herein breached the applicable standard of care

in the exercise of an attorney’s professional duties as EGS owed it to RocketFuel and to

B4MC/RBI so as to constitute negligence by an attorney and legal malpractice and was in fact

gross negligence and wanton and reckless conduct.

                106.       Those breaches were the direct and proximate and “but for” cause of

damages to RocketFuel and to B4MC/RBI, including the actual and financial damages alleged

herein.

                107.       By reason of and as a result of the negligence by an attorney and legal

malpractice committed by EGS, and its gross negligence and wanton and reckless conduct,

RocketFuel and B4MC/RBI have sustained and will continue to sustain financial losses and

actual damage in its business.

                108.       RocketFuel and B4MC/RBI are therefore entitled to recover damages

                                                    23
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 24 of 32




from EGS in amounts to be determined at trial as well disgorgement of the fees paid to EGS.


                                    SECOND CLAIM FOR RELIEF
                                     (Breach of Contract for Fees)

                109.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                110.       RocketFuel and, later, B4MC/RBI, on the one hand, and EGS, on the other

hand, had a valid and enforceable contract for EGS’s provision of legal services.

                111.       EGS’s conduct herein, including in its conduct in the Claims for Relief

and in the paragraphs that follow (incorporated here by reference), breached its contract and

RocketFuel and B4MC/RBI are each entitled, among and in addition to other relief alleged and

sought herein, to recover fees paid to EGS.

                112.       RocketFuel and B4MC/RBI are therefore entitled to recover damages

from EGS in an amount to be determined at trial.


                                      THIRD CLAIM FOR RELIEF
                                       (Breach of Fiduciary Duty)

                113.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                114.       By reason of their attorney-client relationships and other relationships as

alleged herein, EGS owed RocketFuel, and also B4MC/RBI, the duties of a fiduciary.

                115.       EGS breached those fiduciary duties by, among other things, failing to

apprise RocketFuel (and B4MC/RBI and those associated with it) of the facts as to the status of

the patent applications alleged herein.

                116.       EGS also breached those fiduciary duties by, among other things, failing

to apprise RocketFuel (and B4MC/RBI and those associated with it) of the facts as to the status

                                                    24
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 25 of 32




of the patent applications alleged herein, and also in its conduct in the Claims for Relief and in

the paragraphs that follow (incorporated here by reference).

                117.       By reason of and as a result of those breaches, RocketFuel and B4MC/RBI

suffered damages, including the actual and financial damages alleged herein.

                118.       RocketFuel and B4MC/RBI are therefore entitled to recover damages

from EGS in amounts to be determined at trial.

                119.       In addition, to the extent that EGS’s conduct was willful and/or reckless

and wanton and/or was of such character as would shock the conscience or otherwise warrant an

award of exemplary or punitive damages in favor of RocketFuel and B4MC/RBI and against

EGS, they are entitled to such award, in an amount to be determined at trial.


                                     FOURTH CLAIM FOR RELIEF
                                (Declaratory Judgment ― 28 U.S.C. § 2201)

                120.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                121.       In the summer of 2019, RBI, through its CFO, Bennett J. Yankowitz,

requested that EGS, through its partner Jessica Yuan, provide a copy of the files of its work done

on the engagement to help with its looking into issues with the Page patent applications.

                122.       At around the same time, Mr. Yankowitz also let EGS know that RBI’s

auditors were requesting that EGS provide what is commonly known as an attorney auditor’s

letter (such as is discussed in the American Bar Association Statement of Policy Regarding

Lawyers’ Responses to Auditors’ requests for Information (adopted in 1975)).

                123.       Mr. Yankowitz was informed by EGS partner Barry I. Grossman that EGS

would not provide the files or the auditor’s letter unless RBI satisfied various conditions

including, among others described herein, payment of all outstanding bills in the amount of

                                                    25
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 26 of 32




approximately $31,000.

                124.    Mr. Grossman and EGS agreed with RBI that RBI would bring the open

billings current, with part to be paid immediately and part to be paid in approximately six weeks.

                125.    RBI (and RocketFuel) had not asserted any claim against EGS ― for any

reason at all or in the nature of legal malpractice in particular.

                126.    In all of these discussions, or before them, EGS had not disclosed to RBI,

RocketFuel or anyone connected to them that any person had any reason to assert a claim against

EGS in connection with its representation or that there were any facts that would give rise to a

claim against EGS in favor of RBI, RocketFuel or anyone connected to them ― for any reason at

all or in the nature of legal malpractice in particular.

                127.    The amount RBI would pay EGS was not discounted from the amount

claimed and billed by EGS.

                128.    But EGS then sent to RBI a set of papers titled “Settlement Agreement

and General Releases.”

                129.    These documents included a confession of judgment for the amount (net

of what RBI was to pay contemporaneous with signing the Settlement Agreement and General

Releases) EGS wanted to be paid before release of a copy any RBI/RocketFuel files or release of

the required auditor’s letter.

                130.    These documents also included a general release by RBI of all possible

claims it had against EGS through that time, though neither EGS nor the documents made any

mention to RBI, RocketFuel or anyone connected to them that there were any facts that would

give rise to a claim against EGS in favor of RBI, RocketFuel or anyone connected to them ― for

any reason at all or in the nature of legal malpractice in particular.



                                                   26
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 27 of 32




                131.    These documents’ general release language purported to have RBI release

all claims against EGS not only of RBI itself but also of a long list of unnamed categories of

persons and entities, including shareholders, affiliates and subsidiaries.

                132.    EGS had a duty to provide the requested files without demanding and

without it being conditioned upon a release from RBI or anyone else.

                133.    EGS had a duty to provide the auditor’s letter without demanding and

without it being conditioned upon a release from RBI or anyone else.

                134.    EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not inform RBI, RocketFuel or anyone associated

with them that there was a basis or possible basis for any claim by them against EGS ― for any

reason at all or in the nature of legal malpractice in particular.

                135.    EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not mention to, specify to in any way or otherwise

inform RBI, RocketFuel or anyone associated with them that the Settlement Agreement and

General Releases it drafted and provided and demanded from RBI would release any claim in the

nature of legal malpractice in particular.

                136.    That Settlement Agreement and General Releases itself made no reference

to any claim in the nature of legal malpractice in particular.

                137.    EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not provide full knowledge of the material

circumstances known to it.

                138.    EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not notify, promptly or at all, RBI, RocketFuel or



                                                  27
           Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 28 of 32




anyone associated with them of EGS’s failure or even possible failures in performance that could

give rise to claims or possible claims against EGS.

                139.   EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not notify, promptly or at all, RBI, RocketFuel or

anyone associated with them, or provide any information so as to give them a full understanding

of the nature of and effect as to the malpractice as alleged herein of any possible purported

release.

                140.   EGS, in demanding the release as a condition of releasing copies of any

files and of providing the auditor’s letter, did not advise RBI, RocketFuel or anyone associated

with them, in writing or at all, of the desirability for them of seeking the advice of independent

legal counsel in connection with the Settlement Agreement and General Releases and/or of

issues giving rise to potential malpractice claims against EGS and did not give them a reasonable

opportunity to seek such advice, at all, much less based upon the pertinent facts as to possible

claims against EGS as alleged herein.

                141.   At all times leading to and at the time of the execution of the Settlement

Agreement and General Releases, EGS was a fiduciary to RBI and to Rocket Fuel.

                142.   Throughout all times relevant, RBI and RocketFuel had not even ceased to

be a client of EGS, as confirmed by the EGS’s eventual transmittal of the required auditor’s

letter.

                143.   Under the circumstances and duress described herein ― including the

facts that without the auditor’s letter from EGS, RBI’s auditors could not release RBI’s annual

financial statement, RBI could not file its annual report (10-K) with the SEC and EGS’s refusal

to provide the auditor’s letter was already making RBI late in filing the 10-K ― RBI signed the



                                                 28
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 29 of 32




Settlement Agreement and General Releases and related papers on or about August 20, 2019, as

did EGS through its partner, Barry I. Grossman.

               144.    In fact, the Settlement Agreement and General Releases itself states at its

¶2 that (i) EGS would only release the auditor’s letter upon receipt of the Settlement Agreement

and General Releases and the first payment to EGS provided for therein and (ii) EGS would only

release any client files upon the receipt of the second payment provided for therein even though

it was also subject to a confession of judgment.

               145.    EGS’s conduct, and in particular the releases it obtained in the Settlement

Agreement and General Releases it extracted, violated numerous rules governing attorney

conduct, including without limitation The New York Rules of Professional Conduct for attorneys

at 22 NYCRR Part 1200, including without limitation Rules 1.4, 1.8 and 3.4, and the extensive

decisional law and relevant ethics opinions as to attorney conduct in this regard, as well as its

obligations as a fiduciary, and as a consequence, the releases obtained in the Settlement

Agreement and General Releases are void and EGS may not assert or rely upon them.

               146.    Ironically, after RBI’s execution of the Settlement Agreement and General

Releases and transmittal of the first contemplated payment, EGS admitted facts reflecting some

of its knowledge of some of its failures in due diligence which had not been known to

RBI/RocketFuel or anyone associated with them or theretofore disclosed to them by EGS, in an

email from one of its partners John Stellabotte, transmitted to and through its partner Barry

Grossman.

               147.    By reason of the foregoing, and the claims asserted herein, a case of actual

controversy exists within this Court’s jurisdiction as to whether EGS may rely upon the release

in the Settlement Agreement and General Releases and this Court should declare that such



                                                   29
         Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 30 of 32




release is void and that EGS may not rely on it in defense of any claim asserted herein, with the

full force and effect of a final judgment or decree in favor of plaintiffs.


                                       FIFTH CLAIM FOR RELIEF
                                (Declaratory Judgment ― 28 U.S.C. § 2201)

                148.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                149.       By reason of the foregoing, EGS extracted the release in the Settlement

Agreement and General Releases, and the Settlement Agreement and General Releases itself, by

unlawful and improper duress, including EGS’s improper and unlawful conduct in that EGS had

no right to make the demands that it did before releasing client files to RBI or issuing the

auditor’s letter, and RBI faced serious and irreparable harm if it did not obtain its files to assess

the patent issues and the auditor’s letter to meet its audit requirements because it could not obtain

what it needed except through EGS (or otherwise make itself whole by means available to it).

                150.       By reason of the foregoing, and the claims asserted herein, a case of actual

controversy exists within this Court’s jurisdiction as to whether EGS may rely upon the release

in the Settlement Agreement and General Releases and this Court should declare that such

release is void and that EGS may not rely on it in defense of any claim asserted herein, with the

full force and effect of a final judgment or decree in favor of plaintiffs.


                                       SIXTH CLAIM FOR RELIEF
                                (Declaratory Judgment ― 28 U.S.C. § 2201)

                151.       Plaintiffs repeat and reallege each and every allegation set forth above as

if fully set forth here.

                152.       By reason of the foregoing circumstances, the Settlement Agreement and

General Releases was obtained by EGS without consideration.

                                                    30
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 31 of 32




               153.    By reason of the foregoing circumstances, the release in the Settlement

Agreement and General Releases was obtained by EGS without consideration.

               154.    By reason of the foregoing, and the claims asserted herein, a case of actual

controversy exists within this Court’s jurisdiction as to whether EGS may rely upon the release

in the Settlement Agreement and General Releases and this Court should declare that such

release is void and that EGS may not rely on it in defense of any claim asserted herein, with the

full force and effect of a final judgment or decree in favor of plaintiffs.


               WHEREFORE, plaintiffs demand judgment in their favor and against defendant

EGS as follows:

                      a.      on the First Claim for Relief, for negligence by an attorney and
       legal malpractice in an amount to be determined by the Court not less than $75,000 and
       as alleged herein and to be proven at trial;

                     b.     on the Second Claim for Relief, for breach of contract for fees in
       an amount to be determined by the Court and as alleged herein and to be proven at trial;
       and

                     c.     on the Third Claim for Relief, for breach of fiduciary duty, in an
       amount to be determined by the Court and as alleged herein and to be proven at trial,
       including exemplary or punitive damages as allowed by law;

                        d.     on the Fourth Claim for Relief, for a declaration by this Court that
       the release in the Settlement Agreement and General Releases is void and that EGS may
       not rely on it in defense of any claim asserted herein;

                        e.     on the Fifth Claim for Relief, for a declaration by this Court that
       the release in the Settlement Agreement and General Releases is void and that EGS may
       not rely on it in defense of any claim asserted herein; and

                        f.     on the Sixth Claim for Relief, for a declaration by this Court that
       the release in the Settlement Agreement and General Releases is void and that EGS may
       not rely on it in defense of any claim asserted herein;

together with costs, attorneys’ fees and interest all in the fullest amount allowed at law on each

such claim and together with such other and further relief for plaintiffs and against defendant


                                                  31
        Case 1:21-cv-01764-VEC Document 27 Filed 06/18/21 Page 32 of 32




Ell enoff Grossman & Sc hole LLP as the Co urt may deem just and proper.

Dated: June 18, 202 1

                                               SCAROLA ZUBATOV SCHAFFZIN PLLC




                                                                           loor
                                               New Yorl
                                               Tel.: (2 12) 757-0007




                                              32
